                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


UNITED STATES OF AMERICA                       )   CASE NO: 6:20- CR-00001-5-RSB
                                               )
              v.                               )
                                               )
                                               )
                                               )
DANIEL ASBERRY                                 )



                                           ORDER

       The Application for Leave of Absence filed by Tina E. Maddox, counsel for Defendant

DANIEL ASBERRY, having been considered, good cause being shown, and there being no

oposition therto, the Application for Leave of Absence for March 20, 2020; April 6, 2020

through April 10, 2010; May 14, 2010 through May 16, 2020; June 19, 2020 and June 22, 2020;

and July 20, 2020 through July 24, 2020, is hereby GRANTED.

       This   4th
                day of March, 2020.




                                            &+5,6723
                                            &+5,6723+(5/5$<
                                                    3+(
                                                     + 5/5$<
                                                   STATES 0$*,675$7( -8
                                            UNITED STATES0$*,675$7(-8'*(
                                            SOUTHERN DISTRICT OF GEORGIA
